IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 541 MAL 2015
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ALLEN J. FIDDESOP,                          :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Mr. Justice Eakin and Mr. Justice Wecht did not participate in the consideration

or decision of this matter.